DETAIL ACTION
	This Office Action is in response to the Applicant’s Pre-appeal Brief filed on June 14, 2021.
	Claims 2-23 are allowed in this Office Action (re-numbered 1-22).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments in Appeal Brief Filed (pages 12-25) dated June 14, 2021, regarding the features of claims 1, 10 and 18, the claimed features “displaying the at least one content item as well as additional non- matching content items in reverse chronological order, the social network content feed being rendered in response to logging in to an online network and not being rendered in response to a search request or search preferences by the target user, wherein a non-matching content item is a content item that does not have a same educational institution profile attribute and a same geographic location profile attribute common to both the target user and a respective reference user that submitted a social activity signal related to the content item”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Korte et al. (US 8,489,586) discloses methods and systems for members of a member networks to endorse or recommend to other members or users local articles and/or advertisements (hereinafter, "ads") for particular search queries. In one embodiment of the present invention, there is provided a method comprising: 
The prior art Wong et al. (US 2013/0117353) disclose systems, apparatus, methods and computer-readable media for processing a preference indication for a feed item of an information feed. In some implementations, a preference indication associated with a feed item is received. In some instances, it is determined whether the feed item is associated with a custom rule, where the custom rule defines one or more actions to modify information associated with feed items of designated one more content types. In some instances, one or more actions are selected to perform based on an identified content type of the feed item in response to the determination that the feed item is associated with the custom rule.
	The prior art Davis et al. (US 2012/0101806) discloses a method, which may be implemented on a system, of performing semantic analysis on a content item associated with the user, online interactions of the user, and profile information related to the user to identify associated content metadata and keywords, assigning a weight to the content metadata and keywords based on semantic-type categories, comparing the content metadata and keywords to target metadata and keywords to identify recommendation matches and selecting one or more recommendations to be provided to the user based on the recommendation matches.
	The prior art Steinberg et al. (US 2011/0004831) discloses a method to enhance a user's social networking experience, a social networking service presents content 
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153